Citation Nr: 1014395	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a lumbar spine 
condition.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for diabetes mellitus, type 
II.

3.  Entitlement to service connection for papular rosacea.

4.  Entitlement to service connection for a bilateral hip 
condition to include as secondary to a lumbar spine 
condition.

5.   Entitlement to service connection for onychomycosis.

6.  Entitlement to compensation claim under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for urticaria.

7. Entitlement to compensation claim under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for sinusitis.

8.  Entitlement to compensation claim under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for asthma.

9.  Entitlement to compensation claim under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for fatigue.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from August 
1964 to August 1967 followed by service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's service 
connection claims for papular rosacea.  His claims for 
compensation under 38 U.S.C.A. § 1151 (West 2002) for 
urticaria, a bilateral hip condition, onychomycosis, 
sinusitis, asthma and fatigue were also denied.  In addition, 
his requests to reopen his service connection claim for a 
lumbar spine condition and diabetes mellitus were denied.

Although the Veteran appears to withdraw his service 
connection claim for diabetes mellitus in an April 2007 
letter and in his May 2008 substantive appeal, this claim was 
certified to the Board for consideration and was adjudicated 
in a subsequent supplemental statement of the case (SSOC).  
The Veteran also offered personal testimony on that matter at 
a subsequent hearing.  The Board therefore has jurisdiction 
over this claim.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a January 2010 Central Office hearing.  A copy 
of that hearing transcript has been associated with the 
claims file.

In March 2010, subsequent to the issuance of the April 2009 
supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal and was 
not accompanied by a waiver of RO consideration.  However, 
this evidence had been previously considered by the RO.  Such 
a waiver of RO consideration was therefore unnecessary.  See 
38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for loss of 
sense of smell, loss of sense of taste, environmental 
allergies, tremors and diverticulitis have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for 
onychomycosis and entitlement to compensation under 
38 U.S.C.A. § 1151 for asthma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.
FINDINGS OF FACT

1.  The Veteran's service connection claim for a lumbar spine 
condition was last denied in a December 2002 rating decision 
as the record was negative for competent medical evidence 
establishing that this condition was incurred in or 
aggravated by military service.  

2.  The evidence received since the December 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a lumbar 
spine condition and does not raise a reasonable possibility 
of substantiating the claim.

3.  The Veteran's service connection claim for diabetes 
mellitus was last denied in a March 2005 rating decision as 
the record was negative for competent medical evidence 
establishing that this condition was incurred in or 
aggravated by military service and was negative for evidence 
establishing that the Veteran served in Vietnam.

4.  The evidence received since the March 2005 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for diabetes 
mellitus and does not raise a reasonable possibility of 
substantiating the claim.

5.  The competent evidence of record shows that that rosacea 
was not present in service, was not present at discharge from 
service, had not been continuous since discharge from 
service, was not manifested to a compensable degree within 
one year of separation from service and that there is no 
nexus between the Veteran's current rosacea condition and 
service.

6.  The Veteran does not currently suffer from a diagnosed 
bilateral hip condition or disability.

7.  Any urticaria that may have resulted from the 
administration of the pneumococcal vaccine by VA in December 
2004 and December 2005 was not the proximate result of a lack 
of skill, carelessness, negligence, error in judgment, or an 
unforeseen event.

8.  The Veteran does not currently suffer from diagnosed 
sinusitis; any sinusitis that may have resulted from the 
administration of the pneumococcal vaccine by VA in December 
2004 and December 2005 was not the proximate result of a lack 
of skill, carelessness, negligence, error in judgment, or an 
unforeseen event.

9.  The Veteran does not currently suffer from a diagnosed 
fatigue condition or disability; any fatigue that may have 
resulted from the administration of the pneumococcal vaccine 
by VA in December 2004 and December 2005 was not the 
proximate result of a lack of skill, carelessness, 
negligence, error in judgment, or an unforeseen event.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied the 
Veteran's service connection claim for a lumbar spine 
condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. 38 C.F.R. § 20.1103.

2.  Evidence received since the December 2002 decision 
denying service connection for a lumbar spine condition is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  The March 2005 rating decision that denied the Veteran's 
service connection claim for diabetes mellitus is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 38 C.F.R. § 
20.1103.

4.  Evidence received since the March 2005 decision denying 
service connection for diabetes mellitus is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

5.  The criteria for entitlement to service connection for a 
skin condition to include rosacea have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

6.  The criteria for entitlement to service connection for a 
bilateral hip condition to include as secondary to a service-
connected lumbar spine condition.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

7.  The criteria for entitlement to compensation under 38 
U.S.C. § 1151 for urticaria have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 3.800, 17.32 
(2009).

8.  The criteria for entitlement to compensation under 38 
U.S.C. § 1151 for sinusitis have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 3.800, 17.32 
(2009).

9.  The criteria for entitlement to compensation under 38 
U.S.C. § 1151 for fatigue have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 3.800, 17.32 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify 
a claimant of the evidence and information (1) that is 
necessary to reopen the claim and (2) that is necessary to 
establish entitlement to the underlying benefit.  The VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was provided with VCAA notice in a June 2006 
letter.  This letter informed him of the evidence required to 
substantiate his various service connection claims, his 
requests to reopen his service connection claims for diabetes 
mellitus and a back injury, and his various claims for 
compensation under 38 U.S.C.A. § 1151.  This letter informed 
him of what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance VA could provide 
in obtaining evidence.  In addition, this letter informed him 
that he should submit any information relevant to his claims.  
This letter provided proper preadjudication notice in 
accordance with Pelegrini.

The June 2006 letter also informed the Veteran that his 
claims to establish service connection for diabetes mellitus 
and a back injury had been previously denied and provided the 
dates of these denials.   This letter informed him of the 
need for new and material evidence to reopen this claim and 
provided regulatory definitions of "new" and "material."  
This letter informed him of the bases for the prior denials.  
This letter therefore met the duty to notify the Veteran in 
accordance with Kent.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the preadjudication June 2006 letter.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, his VA treatment 
records and various private treatment records have been 
obtained. A June 2008 response from the Social Security 
Administration (SSA) indicates that his treatment records 
were not located after exhaustive and comprehensive searches 
and that further attempts to locate these records would be 
futile.  A VA dermatology examination has been conducted and 
a sufficient medical opinion has been obtained as to his 
service connection claim for rosacea as well as for his claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
urticaria.

As the Veteran's service connection claims for a lumbar spine 
condition or diabetes mellitus are not being reopened, a VA 
examination is not required for either of these conditions.  
38 C.F.R. § 3.159(c)(4)(iii).

The Veteran has not been afforded a VA orthopedic examination 
for his reported bilateral hip pain.  Such an examination is 
not required.  As detailed below, there are no chronic 
symptoms of a bilateral hip disability in service, no 
continuous symptoms of a bilateral hip disability or 
condition after service and no currently diagnosed bilateral 
hip disability or condition.  An opinion is not necessary to 
decide this service connection claim for a bilateral hip 
condition as there is no factual basis of chronic symptoms in 
service, continuous symptoms after service or a currently 
diagnosed disability to support such an opinion.   Any such 
opinion requested on the facts in this case would be merely 
speculative and so would not aid in substantiating the claim 
for service connection.

He also has not been afforded a VA examination for his claims 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
sinusitis and fatigue.  Such an examination is not required.  
As detailed below, there is no competent evidence of a 
currently diagnosed sinusitis or fatigue disability in the 
record.  Compensation under 38 U.S.C.A. § 1151 is precluded 
in the absence of an additional disability, and there would 
therefore be no factual basis to support a VA examination to 
determine whether the purported additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment or an event that was not reasonably 
foreseeable.

The Veteran has alleged that his VA treatment records have 
been tampered with at his treating VA Medical Center.  
Specifically, he alleges that records between October 2005 
and December 2005 are missing.  This claim is without any 
factual basis and is insufficient to overcome a presumption 
of administrative regularity in the handling of his treatment 
records.  The Court has held that "there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties."  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption.

The claims file contains extensive VA treatment records 
without any evidence of incompleteness.  While an October 
2005 VA nursing note referenced by the Veteran indicated that 
he was given a dermatology appointment for later that month, 
a computerized list of his VA appointments indicated that he 
did not appear for one appointment scheduled by his treating 
VA physician assistant for late October.  A second 
appointment was cancelled by a VA employee.  The Veteran has 
not indentified what treatment notes were missing and what 
services were provided during those visits.  No credible 
evidence has been submitted to rebut the presumption that 
those who made entries in his treatment records did so 
regularly. "Evidence of nonreceipt . . . standing alone, is 
not the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity."  Id. at 
309; see also Warfield v. Gober, 10 Vet. App. 483, 486 (1997) 
(assertions of veteran's widow that she never received 
application for benefits, and that a copy of the cover letter 
was missing from the file, did not constitute "clear evidence 
to the contrary" necessary to rebut the presumption of 
administrative regularity).  See also Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of his 
claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Under 38 U.S.C.A. § 101(24), "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

A veteran who performed active duty service in Vietnam during 
the period beginning in January 1962 and ending in May 1975, 
is presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The presumption requires that the veteran actually stepped 
foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 
(2008); VAOPGCPREC 27-97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

If other chronic diseases such as arthritis become manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such a condition during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim at any time after VA issues a decision on a 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  
These official service department records include service 
records that are related to a claimed in-service event, 
injury or disease, regardless of whether such records mention 
a veteran by name.  38 C.F.R. § 3.156(c)(i).

Lumbar Spine New and Material Evidence Claim

A December 2002 rating decision last denied the Veteran's 
service connection claim for a lumbar spine condition as the 
record was negative for competent medical evidence 
establishing that this condition was incurred in or 
aggravated by military service.  No substantive appeal was 
received and this rating decision is final.  38 U.S.C.A. § 
7105(c).

Evidence considered in that December 2002 rating decision 
included the Veteran's service treatment records, portions of 
his service personnel records, VA treatment records, a June 
1981 VA examination, an October 1984 VA examination, a March 
1986 VA examination, a December 1986 VA examination, an 
August 1988 VA examination, various private treatment records 
and several lay statements.  The Veteran offered personal 
testimony at a February 1995 hearing.

An August 1964 entrance examination was negative for any 
relevant abnormalities.  Complaints of back pain after 
changing a tire in the motor pool were noted in a June 1965 
treatment note.  An April 1967 discharge examination was 
negative for any relevant abnormalities and the Veteran 
denied suffering from arthritis in an accompanying Report of 
Medical History (RMH).  His remaining service treatment 
records were negative for any complaints, treatments or 
diagnoses of any lumbar condition.

A December 1978 reenlistment examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
recurrent back pain in his accompanying RMH.

Complaints of low back and right-sided sciatic pain were 
noted in a November 1979 treatment note.  The Veteran 
reported injuring his back in June 1979 while changing a 
pressure gauge at his civilian job.  Physical examination 
noted significant weakness in the right-sided dorsiflexion.  
He was noted to have difficulty walking due to weakness in 
the dorsiflexors.  Possible L4-5 lumbar disc with right-sided 
L5 radiculopathy was made.

A November 1979 private lumbar myelogram found good evidence 
of a herniated disc at L4-L5.

Complaints of low back pain incurred while pushing a laundry 
tin were noted in an April 1981 VA treatment note.  The 
Veteran reported that he had suffered a slipped disc two 
years ago during his civilian employment.  Physical 
examination noted tenderness at the L2-L3 level.  Loss of 
sensation was denied.  An impression of a re-injury to an old 
problem and a possible compression fracture at L2-L3 were 
made.

A May 1981 Statement of Medical Examination and Duty Status 
indicated that the Veteran injured his back while moving 
heavy equipment at a Reserves facility during INACDUTRA.

A diagnosis of low back pain was noted in a June 1981 VA 
treatment note.

A June 1981 VA examination reflected the Veteran's complaints 
of injuring his back two months ago while moving a portable 
unit.  A lumbar spine X-ray noted probable degenerative disc 
disease at the L4-5 level.  A diagnosis of symptomatic 
intervertebral disc disease was made.

Proposed back surgery was noted to be declined by the Veteran 
in a June 1984 private treatment summary.  Significant 
weakness in the right dorsiflexors was noted.  This summary 
referred to the 1979 injury only.

An October 1984 VA examination reflected the Veteran's 
reports of intermittent chronic low back pain that radiated 
down into his right lower extremity.  A diagnosis of S1-L5 
right radiculopathy most likely secondary to a herniated 
nucleus pulposus was made.

The Veteran reported injuring his back in March 1979 while 
pushing a portable laundry unit in a November 1986 statement.

A joint examination was noted to be normal except for some 
minimal tenderness at the wrist in a March 1986 VA 
examination.  Episodes of recurrent lower back pain with 
radiation into the right leg for the past two years were 
reported.  Mild sensation impairment to light touch and 
pinprick at right L5 were noted.  A mixed right antalgic gait 
was noted.  No paravertebral spasms or tenderness were noted.  
A diagnosis of L5 right radiculopathy was made following this 
examination.

The Veteran reported injuring his lower back in 1979 during 
service, suffering a herniated lumbar disc, in a December 
1986 VA examination.  He had suffered from worsened chronic 
right lower back pain that radiated into his right foot since 
that time.  Physical examination noted tenderness to his 
right lumbosacral area and normal reflexes bilaterally.  
Decreased right foot sensation and strength were also noted.  
An accompanying lumbar computed tomography (CT) scan found 
degenerative disc disease with disc herniation at L4-5.  A 
diagnosis chronic low back pain with radiculitis and a 
history of a herniated lumbar disc was made.

An August 1988 VA examination reflected the Veteran's reports 
of severe back pain since injuring his back in 1979 while 
pushing a laundry unit.  This pain radiated into his right 
foot.  A prior history of back pain was denied.  Right-sided 
antalgic gait was noted.  Physical examination was non-tender 
and without spasms or deformities.  Following this 
examination, a diagnosis of a herniated nucleus pulposus at 
right L4-L5 was made.

Gouty arthritis was diagnosed in a July 1994 VA treatment 
note.

An April 1995 lay statement from the Veteran's friend 
indicated that the had known the Veteran for more than 40 
years and that he began complaining about his back problems 
in 1981.  His activity level also decreased in 1981.  A 
second lay statement from one of the Veteran's friends 
indicated she had known him for nearly 20 years and that he 
experienced back pain daily.

The Veteran testified that he had injured his back in April 
1981 while moving a laundry unit in a February 1995 hearing.  
He was immediately treated for the condition and his 
condition worsened since that time.  In 1979, he ruptured his 
disc and then experienced some pain.

Evidence received since the December 2002 rating decision 
included VA treatment records.  The Veteran also offered 
personal testimony at a January 2010 hearing.

An impression of moderate spondylosis was noted in a March 
2006 VA spinal X-ray.

An April 2006 VA treatment note reflected the Veteran's 
complaints of increased back and right lower extremity pain 
for the past six months.  His lumbar range of motion was 
noted to be within normal limits.

A mild disc bulge at L3-L4, moderate to advanced spinal 
stenosis at L4-L5, mild compression of the thecal sac at L5-
S1 and bilateral foraminal narrowing at L4-L5 were found in 
an August 2006 VA lumbar CT scan.

A January 2007 VA lumbar CT scan and a June 2007 VA lumbar X-
ray revealed degenerative disc disease involving multiple 
levels that were more pronounced at the levels of L4-L5 and 
L5-S1 and advanced stenosis at L4-L5.  Mild compression of 
the thecal sac at L5-S1 with mild bulging causing neural 
foraminal narrowing more on the right side was also noted.

Complaints of low back pain were noted a November 2009 VA 
treatment note.

In a January 2010 hearing, the Veteran testified that he 
injured his back in April 1981 while moving a two-ton laundry 
unit.  The area in which they were moving this equipment was 
slippery and the unit pinned him against the dock.  He had 
ruptured four discs since that accident.

The Veteran's service connection claim for a lumbar spine 
condition was last denied as the record was negative for 
competent medical evidence establishing that his condition 
was incurred in or aggravated by military service.  As such, 
competent medical evidence establishing such a nexus is 
required to reopen the claim.

No such evidence has been received.  The additional evidence 
submitted by the Veteran is essentially duplicative of 
evidence previously submitted and does not establish the 
missing element of a nexus between his current lumbar 
condition and service.  His reports regarding continued 
symptomatology and his April 1981 injury were considered in 
the previous decisions.  In addition, the documents 
indicating that this April 1981 back injury occurred during 
INACDUTRA and noting his subsequent treatment had been 
previously submitted and were considered in the previous 
rating decision.

As the additional evidence received since the December 2002 
denial does not pertain to a nexus between the Veteran's 
current lumbar condition and service, it does not have a 
reasonable possibility of substantiating the claim.  The 
service connection claim for a lumbar spine condition is 
therefore not reopened and the appeal must be denied.  38 
U.S.C.A. § 5015(b).

Diabetes Mellitus New and Material Evidence Claim

A March 2005 rating decision last denied the Veteran's 
service connection claim for diabetes as the record was 
negative for competent medical evidence establishing that 
this condition was incurred in or aggravated by military 
service and was negative for evidence establishing that the 
Veteran served in Vietnam.  This rating decision was not 
appealed and is final.  38 U.S.C.A. § 7105(c).

Evidence considered in his March 2005 rating decision 
included the Veteran's service treatment records, VA 
treatment records dated through June 2004, an August 2001 VA 
examination and an October 2004 Personnel Information 
Exchange System (PIES) response.

An August 1964 entrance examination was negative for any 
relevant abnormalities or for sugar in the blood.  An April 
1967 discharge examination was negative for any relevant 
abnormalities and the Veteran denied suffering from sugar in 
the urine in an accompanying RMH.  His remaining service 
treatment records were negative for any complaints, 
treatments or diagnoses of any diabetes mellitus.

A December 1978 reenlistment examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
sugar in his urine in his accompanying RMH.

An impression of borderline diabetes mellitus was noted in an 
August 2001 VA examination.  The examiner noted that the 
Veteran did not have confirmed diabetes.

The Veteran's glucose was noted to be within normal limits 
now using diet control and oral medications in an October 
2002 VA treatment note.

Noncompliance with the Veteran's diet and oral medications 
were noted in a September 2003 VA treatment note.  The 
treating cardiologist also noted concerns regarding his 
alcohol use.

An October 2004 PIES response from the National Personal 
Records Center (NPRC) indicated that an extensive and through 
search of their records had been conducted in an attempt to 
furnish the dates of the Veteran's purported Vietnam service.  
It was concluded that either the records did not exist, that 
NPRC did not have them or that further efforts to locate them 
at NPRC would be futile.

Additional evidence received since the March 2005 rating 
decision included VA treatment records and responses from 
various agencies regarding purported Vietnam service and 
herbicide exposure.  The Veteran offered personal testimony 
at a June 2010 hearing.

Borderline diabetes mellitus that was controlled by diet and 
exercise was noted in a February 2007 VA treatment note.

A May 2007 PIES response indicated that there was no evidence 
that the Veteran served in Vietnam. 

The Veteran reported handling or spraying Agent Orange and 
other herbicides during service in a June 2007 VA Agent 
Orange examination.  He reported that his recently diagnosed 
diabetes mellitus was caused by this exposure.  The examiner 
noted that diabetes mellitus was an Agent Orange-related 
condition.

A November 2008 Compensation and Pension statement indicated 
that there was no Department of Defense (DoD) record of any 
use, testing, or storage of tactical herbicides to include 
Agent Orange in Germany or elsewhere in Europe.  Herbicides, 
in general, were developed for and used in Vietnam and not 
Europe.  Germany was not a supply route to Southeast Asia so 
it was unlikely that Agent Orange would have been shipped 
through or stored there.

A December 2008 response from the United States Armed 
Services Center for Research of Unit Records (formerly 
USASCRUR, then CURR, now the Joint Services Records Research 
Center (JSRRC)) noted that the Headquarters Battery of the 
5th Battalion, 1st Artillery was stationed in Wiesbaden and 
Bad Kreuznach, Germany between August 1964 and August 1967.  
Available U.S. Army historical records do not document the 
spraying, testing, transporting, storage or usage of 
herbicides at Wiesbaden or Bad Kreuznach, Germany during the 
1960s and 1970s.  The DoD listing of herbicide spray areas 
and test sites outside of Vietnam does not listed either 
Wiesbaden or Bad Kreuznach as either a spray area or a test 
site.

An assessment of diabetes mellitus was made in a January 2009 
VA treatment note.

In a January 2010 hearing, the Veteran testified that he 
sprayed the launch pads for the Hercules missile with Agent 
Orange while stationed in Europe.  These herbicides were 
stored in the bunker.  He had been diagnosed with diabetes 
mellitus.

The Veteran's service connection claim for diabetes mellitus 
was last denied as the record was negative for competent 
medical evidence establishing that his condition was incurred 
in or aggravated by military service and was negative for 
evidence either that the Veteran served in Vietnam or was 
otherwise exposed to herbicides which would warrant 
presumptive service connection.  As such, competent medical 
evidence establishing such a nexus, establishing in-country 
Vietnam service or establishing exposure to herbicides is 
required to reopen the claim.

No such evidence has been received.  The additional evidence 
submitted by the Veteran is essentially duplicative of 
evidence previously submitted and does not establish the 
missing element of a nexus between his current diabetes 
mellitus and service.  His reports regarding in-country 
Vietnam service and exposure to herbicides while stationed in 
Germany are not supported by the record and are not credible 
in light of the responses received November 2008 and December 
2008 agency record responses.

As the additional evidence received since the March 2005 
denial does not pertain to a nexus between the Veteran's 
current diabetes mellitus and service and does not establish 
exposure to herbicides, it does not have a reasonable 
possibility of substantiating the claim.  The service 
connection claim for diabetes mellitus is therefore not 
reopened and the appeal must be denied.  38 U.S.C.A. § 
5015(b).

Papular Rosacea Service Connection Claim

The Veteran contends that he currently suffers from rosacea 
as a result of acne treatment he received in service.

An August 1964 entrance examination was negative for any 
relevant abnormalities.  An itching skin rash scattered over 
his extremities was noted in a July 1965 with physical 
examination revealing a round exzematoid area on the back of 
both knees.  Impressions of acne vulgaria and tinea corpous 
on the legs were made.  Tinea cruris was noted in August 
1965.  Severe acne condition on the face was noted in 
November 1965 and he was referred to dermatology.  A November 
1965 dermatology consultation noted moderate acne primarily 
on the cheeks.

An April 1967 discharge examination was negative for any 
relevant abnormalities and he denied suffering from any 
tumors, growths, cysts or cancer in his accompanying RMH.

Complaints of a rash with raised pimples on the deltoid were 
noted in a May 1967 treatment note and the Veteran was 
prescribed several medications to treat the condition.

A December 1978 reenlistment examination was negative for any 
relevant abnormalities and the Veteran denied any skin 
diseases in his accompanying RMH.

Erythematous papules and pustules on his central face without 
comedones (blackheads) were noted in a September 2005 VA 
dermatology treatment note.  Numerous ecstatic vessels were 
also noted.  The Veteran reported that this condition did not 
respond to topical medications.  An assessment of 
papulopustular rosacea was made.

Numerous telangiectases on the central face and rosacea were 
noted in a May 2006 VA dermatology treatment note.  He 
reported that his face gets flushed and irritated when 
exposed to the sun.  He was advised to avoid sun exposure and 
to use sunscreen.

An assessment of moderate rosacea was noted in a September 
2006 VA dermatology treatment note.  The Veteran had been 
using various prescription medications to threat the 
condition but erythema and redness on his face remained.  
Physical examination noted significant rosacea with erythema 
redness and telangiectasia.

An October 2006 VA dermatology treatment note reflected the 
Veteran's reports of developing facial acne in service and 
that he was subsequently prescribed oral medication to treat 
the condition.  These facial acne lesions continued to 
reoccur intermittently since that time.  His facial rosacea 
first developed in 1965 and he had suffered exacerbations 
intermittently since that time.  This condition re-emerged in 
2002 and affected his nose, cheeks and both sides of his 
face.  Pimples developed on his nose and cheeks periodically.  
He currently was treating his rosacea with a topical cream.  
Physical examination noted generalized erythema of the face 
involving the nose, the cheeks bilaterally and the chin but 
was most prominent over the nose and cheeks.  Multiple 
prominent telangiectasias were present over the nose, the 
cheeks and the chin.  A few erythematous papules on the nose 
and left cheek were noted.  A small amount of scaling at the 
tip of the nose was noted.  No other acne lesions were found.  
Following this examination and a review of the Veteran's 
claims file, a diagnosis of telangiectatic rosacea of the 
face was made.  The examiner opined that it was at least as 
likely as not that the Veteran's current rosacea was 
unrelated to the facial acne he suffered during service.

A December 2006 VA dermatology treatment note indicated that 
there was diffuse redness on the Veteran's nose, cheeks and 
forehead with telangiectasia.  The dermatologist noted that 
the only way to treat this redness was using a laser.

The Veteran was advised to avoid hot or spicy foods, alcohol 
and emotional stress as these can worsen rosacea in a 
September 2007 VA dermatology treatment note.  His condition 
was noted to be significantly improved with oral medications.

A January 2008 VA dermatology treatment note reflected the 
Veteran's reports of scattered erythematous papules, 
telangiectasia and redness on his forehead and medial cheeks.  
An assessment of rosacea was made and he was advised to avoid 
such trigger factors as heat, hot liquids, spicy foods and 
alcohol.

The Veteran reported spending significant time outdoors 
throughout his life while working in construction in an 
October 2008 VA treatment note.  Physical examination 
revealed numerous pink gritty papules with scale background 
erythema and telangiectasias on his face.  No evidence of 
malignancy was found on his back, chest or abdomen.  An 
assessment of actinic keratoses and background erythema, 
likely "2/2" rosacea was made.

In a January 2010 hearing, the Veteran testified that he was 
given a skin peel in service as treatment for acne.  This 
skin peel turned his face really red and he has had problems 
ever since.  He experienced this rosacea on his face and the 
area was consistently red.

The Veteran has a current disability as he has been diagnosed 
with rosacea.  In order for the Veteran's current rosacea to 
be recognized as service connected, the competent medical 
evidence of record must establish a link between this 
condition and an in-service injury or disease.  38 U.S.C.A. § 
1110; Shedden and Hickson, both supra.

The most probative and competent medical evidence of record 
is against establishing service connection for the Veteran's 
currently-diagnosed rosacea.  His April 1967 discharge 
examination was negative for any relevant abnormalities.  The 
October 2006 VA examiner declined to find a nexus between the 
current condition and service.  No other competent medical 
opinion has been submitted suggesting such a nexus.  The 
Veteran has reported that his symptoms were intermittent and 
the evidence of record does not suggest a continuity of 
symptomology.

The Veteran contends that he had rosacea during service.  If 
such a skin condition was shown in service and at any time 
thereafter, a nexus to service could be conceded.  38 C.F.R. 
§ 3.303(b).  The contemporaneous service treatment records do 
show complaints and treatment for acne vulgaria during 
service but are negative for complaints or treatment for 
rosacea.  A skin condition was also not present at his April 
1967 discharge and the Veteran did not complain of such 
symptoms in his accompanying RMH.  Hence, the evidence is 
against finding that rosacea was present at during service.

Further, although the Board appreciates the Veteran's 
testimony, he is not competent to opine as to the etiology of 
his current rosacea.  While a layperson can provide evidence 
as to some questions of etiology or diagnosis, the question 
of a medical relationship between his current rosacea and 
service, which would require more than direct observation to 
resolve, is not in the category of questions that lend 
themselves to resolution by lay observation.  Cf. Jandreau 
and Barr, both supra; Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  Thus, the Veteran is not competent to opine on 
this question, and his statements asserting a relationship 
between his current rosacea and service are not probative as 
to this question.

As the evidence is against finding a nexus between a skin 
condition and service, reasonable doubt does not arise and 
the claim is denied.  38 U.S.C.A. §5107(b).

Bilateral Hip Condition Service Connection Claim

The Veteran contends that he suffers from a bilateral hip 
condition and pain due to his lumbar spine condition.

An August 1964 entrance examination was negative for any 
relevant abnormalities.  An April 1967 discharge examination 
was negative for any relevant abnormalities and the Veteran 
denied suffering from lameness in the urine in an 
accompanying RMH.  His remaining service treatment records 
were negative for any complaints, treatments or diagnoses of 
any hip condition.

A December 1978 reenlistment examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
lameness in his accompanying RMH.

A March 2006 VA hip X-ray was found to be unremarkable.

An April 2006 VA treatment note reflected the Veteran's 
complaints of increased back and right lower extremity pain 
for the past six months.  His lumbar range of motion was 
noted to be within normal limits while external and internal 
rotation of the hips increased the complaints of pain.  
Hamstrings were within normal limits.  Moderate limitation in 
lower extremity muscular length was noted.  Iliac crests and 
leg lengths were equal.  The examiner noted that the Veteran 
presented with signs and symptoms of pain and limited lower 
extremity strength possibility secondary to a sacroiliac 
joint (SI) strain and possible lumbar disc derangement.

In a January 2010 hearing, the Veteran testified that he 
suffers from bilateral hip pain.  This pain had been treated 
using therapy and a transcutaneous electrical nerve 
stimulation (TENS) unit.

The Board notes that the Veteran is not currently service-
connected for a lumbar spine condition.

Although the Veteran has complained of generalized bilateral 
hip pain throughout the course of this appeal, these symptoms 
do not constitute a disability for which service connection 
can be granted without a diagnosed or identifiable underlying 
malady or condition.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  No medical professional has 
diagnosed the Veteran as suffering from a bilateral hip 
condition or disability.

No competent medical evidence suggesting that Veteran has a 
current disability related to his generalized hip pain 
complaints has been presented.  As such, there is no 
competent evidence of a current disability upon which to 
predicate a grant of service connection on any basis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As the evidence is against finding a nexus between a 
bilateral hip condition and service, reasonable doubt does 
not arise and the claims are denied.  38 U.S.C.A. §5107(b).

38 U.S.C.A. § 1151 Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

Under 38 U.S.C.A. § 1151 the additional disability must be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault, or an 
event not reasonably foreseeable.  Id.

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Urticaria 38 U.S.C.A. § 1151 Claim

The Veteran contends that he now suffers from urticaria as a 
result of a Pneumovax vaccine administered to him by VA in 
December 2004 and December 2005.

A December 2004 VA treatment note indicated that the Veteran 
was administered the Pneumovax vaccine.

The Veteran complained of hives that began after cold 
exposure beginning in December 2005 in a January 2006 VA 
dermatology treatment note.  These hives developed on areas 
of cold exposure and his abdomen.  The Veteran associated the 
beginning of his symptoms with the initiation of medication 
for a cold, which he had stopped taking 10 to 14 days ago.  
Individual lesions lasted only a few minutes upon warming and 
he had received no treatment to date.  Physical examination 
noted telangiectasias on his nose and cheek with a few red 
papules on his nose and malar cheeks.  A cold pack applied to 
the right forearm for two minutes led to the development of a 
pale-pink edematous plaque in distribution of contact with 
the ice-pack.  Remainder of the skin examination was 
unremarkable and revealed no evidence of lesions suspicious 
for malignancy.  An impression of cold-induced urticaria 
possibly associated with recent medication use was made.

The Veteran's treating VA physician's assistant stated that 
the recalled him requesting and receiving a pneumococcal 
vaccine in December 2005 in an April 2006 VA treatment note.

A complaint of developing hives while standing out in the 
snowfall without a jacket was noted in an April 2006 VA 
treatment note.  These hives developed on the areas where 
snowflakes hit his skin and were generalized over his thorax.  
Hives were described as dime-sized and looked like blisters.  
He reported breaking out in hives when working outside as a 
carpenter and when swimming indoors.  No other triggers were 
identified.  An ice cube test was negative for 20 minutes but 
the Veteran was noted to have taken his Claritin today.  A 
"high probability" of cold urticaria was assessed and the 
physician noted that there was "usually no identifiable 
cause" for this condition.  The Veteran was noted to have 
had two antigenic stimuli preceding the onset of this 
condition, including the Pneumovax vaccine and an infectious 
sinus/bronchitis illness, and that "theoretically" either 
could have been stimulus although it was not likely the 
vaccine.  He was advised to avoid swimming in pools and to 
avoid cold showers or baths.

An April 2007 private opinion from Dr. S. G. reflected the 
Veteran's reports of having an adverse reaction to the 
Pneumovax vaccine administered in 2004 and 2005.  
Approximately two weeks after the second injection, he 
developed facial swelling, eyelid blistering, large welts or 
urticarial lesions and itching.  These symptoms lasted for 
several hours with some persistent swelling of his face for 
24 hours.  Subsequent cold and heat exposure also provoked 
urticarial reactions.  Intermittent arm rashes and blistering 
or welts on his face for the year following the initial 
symptoms were also reported.  Following this examination, a 
diagnoses of recurrent urticaria and an adverse drug 
reactions were made.  The examiner noted that the Veteran 
appeared to have had an adverse drug reaction to the 
Pneumovax vaccine and it was recommended that he not have 
this vaccine in the future.  There was a "strong 
possibility" that this vaccine played a role in his 
urticaria, although "one must also consider the possibility 
that other triggers for urticaria also exist[ed]."  

The Veteran's "cold urticaria" was noted to be stable in a 
September 2007 VA treatment note.  He was advised to continue 
his oral medication and to avoid exposure.

A March 2009 VA dermatology examination reflected the 
Veteran's reports of recurrent cold urticaria that began in 
December 2005 after walking across a cold parking lot.  His 
initial symptoms included facial swelling and facial hives 
that spread to his arms, abdomen, face, neck and chest within 
minutes.  He attributed this condition to receiving a 
pneumococcal vaccine in December 2004 and December 2005 prior 
to the initial onset of his condition.  A prior history of 
this condition was denied.  Continued symptoms of urticaria 
when exposed to cold stimuli were reported and these symptoms 
have been under control with the use of daily antihistamine.  
Physical examination noted no acute dermatitic reactions or 
evidence of any hives or urticarial reactions. 

Following this March 2009 examination and a review of the 
Veteran's claims file, the examiner noted that it was 
"impossible" to definitely link a claim of cold urticaria 
with the administration of the pneumococcal vaccine.  Chronic 
urticaria was a reaction to antigenemia and the presence of 
an antibody response in skin testing did not indicate the 
presence of antigenemia only, but rather that his immune 
response to this antigen was intact.  The claim of chronic 
urticaria several years after the vaccine further suggested 
the persistence of antigen.  The initial vaccine antigen 
would have long been cleared from the Veteran and the 
persistence in antigenemia would reflect the presence of 
chronic infection or colonization by strep pneumonia itself.  
It would therefore be least as likely as not that the 
Veteran's chronic urticaria was not related to the 
administration of pneumococcal vaccine despite questions of a 
repeat vaccination.  The possibility of a vaccine reaction 
was not excluded but was unlikely the cause.  The examiner 
further noted that this case had been completely reviewed and 
discussed with the VA chief of dermatology and a VA allergist 
prior to rendering this opinion.

An undated information sheet published by the manufacturer of 
the pneumococcal vaccine indicated that its adverse reactions 
included a rash and urticaria.

The evidence of record establishes that the Veteran requested 
and received a pneumococcal shot in December 2004 and in 
December 2005 and that he began to suffer from hives in 
January 2006.  The undated information sheet published by the 
manufacturer of the pneumococcal vaccine noted that a rash 
and urticaria were adverse reactions to the vaccine.

However, no competent medical evidence has been submitted 
suggesting that the administration of the pneumococcal 
vaccine in two consecutive years caused the purported 
additional disability of urticaria or that the administration 
of this vaccine was the proximate result of a lack of skill, 
carelessness, negligence or error judgments, or an unforeseen 
event in VA treatment.

The April 2006 treatment note indicates that two antigenic 
stimuli, namely the administration of the pneumococcal 
vaccine and an infectious sinus/bronchitis illness, were 
present prior to onset of the Veteran's urticaria but that 
the vaccine was not likely the stimulus for this condition.  
The March 2009 examiner noted that it was at least as likely 
as not that his chronic urticaria was not related to the 
administration of the pneumococcal vaccine.  In addition, the 
April 2007 private opinion submitted by the Veteran noted 
that he had apparently suffered an adverse drug reaction to 
the pneumococcal vaccine, that there was a strong possibility 
that his vaccine played a role in his urticaria but that 
there was also a possibility that other triggers for his 
urticaria existed.

None of these examiners, including the April 2007 private 
opinion submitted by the Veteran, have indicated that there 
was any carelessness, negligence, lack of proper skill, error 
in judgment, or fault on the part of VA in prescribing 
administering the pneumococcal vaccine.  In addition, there 
is no competent evidence showing that either VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider in administering the 
pneumococcal vaccine or that VA furnished this treatment 
without the informed consent of the Veteran.

As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b).  Therefore, the claim 
for entitlement to compensation for urticaria under the 
provisions of 38 U.S.C.A. § 1151 is denied.

Sinusitis 38 U.S.C.A. § 1151 Claim

The Veteran contends that he now suffers from sinusitis as a 
result of a Pneumovax vaccine administered to him in December 
2004 and December 2005.

A December 2004 VA treatment note indicated that the Veteran 
was administered the Pneumovax vaccine.

The Veteran reported suffering from a cold and that he had 
been taking over-the-counter medications to treat the 
condition in a December 2005 VA treatment note.  Reddened and 
swollen elbows and knuckles as well as severe right arm and 
shoulder pain were also reported.  The provider noted that 
the Veteran felt that "they may have triggered this 
reaction" and that he had a history of gout.  Several 
medications were prescribed to treat this condition.

Complaints of cold symptoms including sinus congestion and a 
sore throat since receiving the Pneumovax vaccine were 
reported in a February 2006 VA treatment note.

An assessment of acute maxillary sinusitis, rule-out 
pneumonia, was noted in a March 2006 VA treatment note.  
Physical examination noted pain with palpitation of the 
maxillary sinuses.  

The Veteran's treating VA physician's assistant stated in an 
April 2006 treatment note that she recalled him requesting 
and receiving a pneumococcal vaccine in December 2005.

A June 2006 VA allergy consultation reflected the Veteran's 
complaints of nasal congestion and drainage since the start 
of this year.  He reported smoking one-half to one pack of 
cigarettes a day for 10 to 15 years and that he had quit 
smoking 25 years ago.  He also reported developing shortness 
of breath, cough with brownish sputum and nocturnal cough.  A 
recent VA sinus CT scan found no evidence of acute or chronic 
sinusitis.  An assessment of possible asthma/chronic 
obstructive pulmonary disorder (COPD) was made.

The evidence of record establishes that the Veteran requested 
and received a pneumococcal shot in December 2004 and in 
December 2005 and that he began to suffer from hives in 
January 2006.  Sinusitis was not listed as an adverse 
reaction to the pneumococcal vaccine in the undated 
information sheet published by the vaccine's manufacturer.

The competent medical evidence of record suggests that the 
Veteran does not currently suffer from sinusitis or a 
diagnosed sinusitis disability.  Acute maxillary sinusitis, 
rule-out pneumonia was assessed in a March 2006 VA treatment 
note and a subsequent CT scan found no evidence of acute or 
chronic sinusitis.  The National Institutes of Health defines 
acute as "having a sudden onset, sharp rise and short 
course" such as an acute disease.  The absence of a current 
additional disability precludes the award of benefits under 
38 U.S.C.A. § 1151.  See also Brammer v. Derwinski, supra; 
Rabideau v. Derwinski, supra.

In addition, no competent medical evidence has been submitted 
suggesting that the administration of the pneumococcal 
vaccine in two consecutive years caused the purported 
additional disability of sinusitis or that the administration 
of this vaccine was the proximate result of a lack of skill, 
carelessness, negligence or error judgments, or an unforeseen 
event in VA treatment.  There is also no competent evidence 
showing that either VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
in administering the pneumococcal vaccine or that VA 
furnished this treatment without the informed consent of the 
Veteran.

As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b).  Therefore, the claim 
for entitlement to compensation for sinusitis under the 
provisions of 38 U.S.C.A. § 1151 is denied.

Fatigue § 1151 Claim
	
The Veteran contends that he now suffers from fatigue as a 
result of a Pneumovax vaccine administered to him in December 
2004 and December 2005.

A December 2004 VA treatment note indicated that the Veteran 
was administered the Pneumovax vaccine.

The Veteran's treating VA physician's assistant stated that 
the recalled him requesting and receiving a pneumococcal 
vaccine in December 2005.

The competent medical evidence of record suggests that the 
Veteran does not currently suffer from a diagnosed fatigue 
condition or disability.   The absence of a current 
additional disability precludes the award of benefits under 
38 U.S.C.A. § 1151.  See also Brammer v. Derwinski, supra; 
Rabideau v. Derwinski, supra.

In addition, no competent medical evidence has been submitted 
suggesting that the administration of the pneumococcal 
vaccine in two consecutive years caused the purported 
additional disability of a diagnosed fatigue condition or 
disability or that the administration of this vaccine was the 
proximate result of a lack of skill, carelessness, negligence 
or error judgments, or an unforeseen event in VA treatment.  
There is also no competent evidence showing that either VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider in administering the 
pneumococcal vaccine or that VA furnished this treatment 
without the informed consent of the Veteran.

As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b).  Therefore, the claim 
for entitlement to compensation for fatigue under the 
provisions of 38 U.S.C.A. § 1151 is denied.


ORDER

New and material evidence not having been received, the 
service connection claim for a lumbar spine condition is not 
reopened.

New and material evidence not having been received, the 
service connection claim for diabetes mellitus is not 
reopened.

Entitlement to service connection for papular rosacea is 
denied.

Entitlement to service connection for a bilateral hip 
condition to include as secondary to a lumbar spine condition 
is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for urticaria due to VA treatment, a 
pneumovax vaccine, administered in December 2004 and December 
2005, is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for sinusitis due to VA treatment, a 
pneumovax vaccine, administered in December 2004 and December 
2005, is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for fatigue due to VA treatment, a pneumovax 
vaccine, administered in December 2004 and December 2005, is 
denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
supra.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon at 83.

The Veteran claims that he currently suffers from 
onychomycosis as a result of a foot fungal infection he 
experienced during service.  Service treatment records 
reflect treatment for tinea corporis on his legs in July 
1965.  Post-service treatment records document treatment for 
onychomycosis.  A March 2005 VA podiatrist noted that the 
Veteran's bilateral foot nail condition may not be fungus but 
may be caused by his use of steel-toed boots.  A VA podiatry 
examination is required to determine the etiology of the 
Veteran's onychomycosis and whether this condition was 
related to his service.

In addition, VA has a duty to provide an examination or 
obtain a medical opinion when needed to adjudicate a claim.  
38 U.S.C.A. § 5103A.  The Veteran contends that he now 
suffers from asthma as a result of a pneumococcal vaccine 
administered to him by the VA in December 2004 and December 
2005.  VA treatment records document airway obstruction 
beginning in April 2006 and a diagnoses of asthma or 
bronchial asthma were subsequently noted.  An examination is 
needed to obtain a competent medical opinion as to whether 
the administration of the pneumococcal vaccine in December 
2004 and December 2005 caused or contributed to the Veteran's 
documented asthma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   The RO/AMC should afford the Veteran 
a VA podiatry examination to determine 
whether he his currently diagnosed 
onychomycosis was related to service.  All 
indicated diagnostic testing should be 
completed.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral onychomycosis had its onset in 
service or is otherwise related to a 
disease or injury in service.  

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

2.  The RO/AMC should afford the Veteran a 
VA examination by a physician with 
appropriate expertise in order to obtain 
an opinion as to whether VA's 
administration of the pneumococcal vaccine 
in December 2004 and December 2005 caused 
or contributed to the Veteran's asthma.  
All indicated diagnostic testing should be 
completed.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) VA's administration 
of the pneumococcal vaccine in December 
2004 and December 2005 caused or 
contributed to the Veteran's asthma.  If 
so, the examiner should provide an opinion 
as to whether this VA treatment reflected 
carelessness, negligence, lack of proper 
skill, or error in judgment, or whether 
the development of asthma was an event not 
reasonably foreseeable but the result of 
VA treatment.  

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

3.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



(CONTINUED ON THE NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


